FILED
                             NOT FOR PUBLICATION                           OCT 25 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


ISMAEL MENDOSA-HERNANDEZ,                        No. 12-71594

               Petitioner,                       Agency No. A091-009-873

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 15, 2013**

Before:        FISHER, GOULD, and BYBEE, Circuit Judges.

       Ismael Mendosa-Hernandez, a native and citizen of Mexico, petitions for

review of an order of the Board of Immigration Appeals (“BIA”) dismissing his

appeal from an immigration judge’s decision denying his application for

cancellation of removal. Our jurisdiction is governed by 8 U.S.C. § 1252. We


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review de novo questions of law. Banuelos-Ayon v. Holder, 611 F.3d 1080, 1082

(9th Cir. 2010). We deny in part and dismiss in part the petition for review.

       The BIA correctly concluded that each of Mendosa-Hernandez’s 2007 and

2010 convictions under California Penal Code § 273.5(a), which resulted in 5- and

3-year prison sentences, respectively, constitutes an aggravated-felony crime of

violence under 8 U.S.C. § 1101(a)(43)(F) that renders him statutorily ineligible to

seek cancellation of removal. See 8 U.S.C. § 1229b(a)(3); see also Banuelos-Ayon,

611 F.3d at 1083 (“[A] conviction under California Penal Code § 273.5(a) is

categorically a crime of violence . . . .”).

       We must reject Mendosa-Hernandez’s challenge to this court’s decision in

Banuelos-Ayon. See Aragyan v. Holder, 646 F.3d 672, 677 (9th Cir. 2011) (“A

three-judge panel [generally] cannot reconsider or overrule circuit

precedent . . . .”); see also BMW of N. Am., Inc. v. Gore, 517 U.S. 559, 577 (1996)

(“[O]nly state courts may authoritatively construe state statutes.”).

       PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                               2                                12-71594